Judgment, Supreme Court, New York County (Herbert J. Adlerberg, J.H.O.), rendered October 4, 2010, convicting defendant, after a nonjury trial, of menacing in the third degree, and sentencing him to a term of one year of probation, unanimously affirmed.
Defendant’s legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. Given the surrounding circumstances, defendant’s display of a knife constituted “physical menace” that was intended to intimidate the victim (see Penal Law § 120.15). Concur—Tom, J.P., Saxe, Moskowitz, Abdus-Salaam and Gische, JJ.